DETAILED ACTION
1.	Applicant's amendments and remarks submitted on August 16, 2022 have been entered. Claims 1-2, 4-5 and 7 have been amended. Claims 6 and 8 have been cancelled. Claims 1-5, 7, 9-11 are still pending on this application, with claims 1-5, 7 and 9-11 being rejected. All new grounds of rejection were necessitated by the amendments to claim 1. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
3.	The drawings were received on August 16, 2022. These drawings are accepted.

Claim Rejections - 35 USC § 103
4.	Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Application KR 20150104878 A to Seo et al. (“Seo”) in view of US Patent Pub No 2021/0021920 A1 to Choi et al. (“Choi”), and further in view of International Application WO 2019/053505 A1 to Kim et al. (“Kim”).
As to claim 1, Seo discloses a speaker unit for an earphone (see pg. 1, ¶ 0002 of the English translation), comprising: a frame; a magnet; a plate fixed to the frame and in contact with the magnet; a diaphragm; a coil disposed to overlap the magnet and the plate in a radial direction (see figures 1-5; pgs. 6-7, ¶ 0034 - ¶ 0036; pg. 8, ¶ 0044 - ¶ 0045); wherein the magnet includes a first surface and a second surface arranged on an outer surface of the magnet (see figures 1-4), the first surface in contact with an inner surface of the frame (see pg. 8, ¶ 0044), the second surface spaced apart from the inner surface of the frame (magnet surface opposite groove 116, see figures 1 and 5; pg. 8, ¶ 0044), and the frame forms a first sound emission path defined by a space between the inner surface thereof and the second surface of the magnet in the radial direction (passage 22, see figures 1 and 5; pg. 8, ¶ 0044).
Seo does not expressly disclose the first and second surfaces being a plurality of surfaces, and first sound emission path being a plurality of sound emission paths, the sound emission paths each being defined by a space between the inner surface thereof and one of the plurality of second surfaces of the magnet, wherein the plurality of first surfaces and the plurality of second surfaces are alternately disposed along the outer surface of the magnet, and wherein the plurality of second surfaces are flat surfaces. However it does disclose the sound emission path being formed by an inner surface of the frame having an inner groove 116 or cut out portion to form passage 22 (see figures 1-2 and 5; pg. 8, ¶ 0044), and further illustrates two passages 22 being formed on opposite sides (see figure 1). 
The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art given the teachings of Seo, and further given Choi, which discloses a similar speaker device with a ring shaped magnet 125/225, the magnet comprising a plurality of first and second surfaces alternately disposed on the outer surface, the speaker further having passages A1/A2 formed by the case and the internal components, the magnet surfaces configured to partly form air passages A1/A2 via a recessed flat portion (see figures 1, 4 and 7; pg. 3, ¶ 0036; pg. 4, ¶ 0053). It would have been obvious before the effective filing date of the claimed invention to incorporate a plurality of recessed flat surfaces in the annular magnet to provide the passages as taught by Seo, as such a modification would involve a change in the shape of the structures forming the passages, and mere reversal of parts is generally considered to involve routine skill in the art (see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). In this case, a passage being formed by the internal surface of the case and the outer surfaces of the internal components, as taught by both Seo and Choi, can be achieved regardless of which surface from the frame inner wall and/or the magnet is shaped in a recessed configuration to form each passage, therefore such a selection is considered a matter of design when providing a passage on the speaker unit formed by the frame and internal components. 
Seo in view of Choi further discloses the speaker comprising a printed circuit board (Seo pg. 10, ¶ 0052), but does not disclose the circuit board as a flexible printed circuit board (FPCB). However the use of a flexible printed circuit board is known in the art, as taught by Kim, which discloses a similar speaker unit (see figure 1), and further discloses the circuit board in the speaker unit being a flexible printed circuit board (see pgs. 9-10, ¶ 0058 - ¶ 0059 of the English translation). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as it is merely a straightforward possibility from which a skilled person would select when using a circuit board, particularly to provide the features of a printed circuit board in a thinner component, thereby taking up less space in a miniature speaker unit (Kim pg. 3, ¶ 0011 - ¶ 0012; pgs. 9-10, ¶ 0058 - ¶ 0059).
As to claim 4, Seo in view of Choi and Kim further discloses wherein the frame comprises a plurality of grooves corresponding to the plurality of second surfaces and separating the plurality of second surfaces and the inner surface of the frame, and a guide portion in contact with the plurality of second surfaces (Seo passages 22 formed by groove 116, see figures 1 and 5; pg. 8, ¶ 0044).  
As to claim 7, Seo in view of Choi and Kim further discloses wherein the plurality of first surfaces are curved surfaces (Choi figures 1, 4 and 7).  

5.	Claims 2-3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Choi and Kim, and further in view of US Patent Pub No 2021/0377668 A1 to Park et al. (“Park”).
As to claim 2, Seo in view of Choi and Kim discloses the speaker unit of claim 1.
Seo in view of Choi and Kim further discloses wherein the plate comprises a first plate in contact with one side of the magnet and a second plate in contact with the other side of the magnet (Seo plates 13 and 14, see figures 1 and 3-4), the diaphragm comprises a first diaphragm disposed in front of the first plate and a second diaphragm disposed at a rear of the second plate (Seo diaphragms 32 and 52, see figures 1 and 3-4), the first plate comprises a third surface spaced apart from the magnet in a front-to-rear direction, the first plate and the magnet form a second sound emission path connected to the plurality of first sound emission paths, and the second sound emission path is defined by a space between the third surface and the magnet.  
Park discloses a similar speaker unit (see figure 8), and further discloses various configurations for the top plate (see figures 8-15), including the plate 100B having a surface spaced apart from the magnet 20B in a front to rear direction, the space between the plate and the magnet forming a sound channel portion that combines with a channel portion between the magnet and the frame (see figures 11 and 15).
Seo in view of Choi and Kim, and Park are analogous art because they are drawn to speaker units.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the plate configuration as taught by Park in the speaker unit as taught by Seo in view of Choi and Kim. The motivation would have been as a matter of design, as Park discloses various appropriate plate configurations that engage with the magnet and the speaker frame, and further depending on speaker type and its frequency response (Park figures 11 and 15; pg. 7, ¶ 0101).
As to claim 3, Seo in view of Choi, Kim and Park further discloses wherein the first plate comprises an inner portion and an outer portion which is disposed outside the inner portion and disposed to be stepped from the inner portion, and a third sound emission path defined by a space between a stepped surface between the inner portion and the outer portion, the FPCB, and the frame is formed (Kim FPCB between diaphragm and top plate, see figure 1; Park stepped top plate, see figures 11 and 15).  
As to claim 9, Seo in view of Choi, Kim and Park further discloses further comprising a first coil fixed to the first diaphragm and a second coil fixed to the second diaphragm (Seo coils 31 and 51, see figures 1 and 3-4), wherein the FPCB comprises an extended portion through which a connection end of the first coil and the second coil passes and the extended portion comprises an escape portion spaced apart from the first coil (Kim figures 2-4 and 9-10; pgs. 10-11, ¶ 0059 - ¶ 0065; pg. 20, ¶ 0115).  
As to claim 11, Seo in view of Choi, Kim and Park further discloses wherein the FPCB is attached to the third surface of the first plate (Kim FPCB between diaphragm and top plate, see figure 1; Park figures 11 and 15).  

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Choi and Kim, and further in view of US Patent Pub No 2015/0016660 A1 to Matsumura et al. (“Matsumura”).
As to claim 5, Seo in view of Choi and Kim discloses the speaker unit of claim 1.
Seo in view of Choi and Kim does not expressly disclose wherein the plurality of first surfaces are flat surfaces, and the plurality of first surfaces and the plurality of second surfaces are disposed to form a right angle or an obtuse angle to each other. However the shape of the outer magnet surfaces and their relation to each other is dependent on the shape of the transducer and its components, including the magnet. The proposed modification would therefore have been considered an obvious choice before the effective filing date of the claimed invention, particularly in instances where the transducer and therefore the magnet are designed in a square or polygonal shape, as is known in the art and taught by Matsumura (see figures 2-3 for rectangular transducer/magnet), and further as it has been held that changes in shape are a matter of choice a skilled person would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the shape of the transducer and its components, including the magnet, are considered a matter of design and dependent on the type of transducer, as well as the desired use of said transducer, and therefore such changes are not considered sufficient to patentably distinguish from the prior art (Matsumura figures 7-9 and 11-13; pg. 4, ¶ 0052 - ¶ 0053).

7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Choi, Kim and Park, and further in view of US Patent Pub No 2022/0038810 A1 to Ji et al. (“Ji”).
As to claim 10, Seo in view of Choi, Kim and Park discloses the speaker unit of claim 2.
Seo in view of Choi, Kim and Park discloses wherein the frame further comprises a hole penetrating inside and outside of the frame (Park figures 2-5), but does not expressly disclose wherein the speaker unit further comprises an air pressure equalization path defined by a space between the frame, the magnet, and the first plate, and the air pressure equalization path allows the outside of the frame and a front space of the first diaphragm to communicate with each other through the hole. However the addition of an air pressure equalization path communicating the front space of the first diaphragm and the outside of the frame is known in the art, as taught by Ji, which discloses a similar speaker unit (see figures 7-9) and further discloses the speaker frame having a hole and defining a path within the speaker for pressure equilibrium that allows the outside of the frame and the front space of the top diaphragm to communicate via the frame hole (see figure 13; pg. 5, ¶ 0084 - ¶ 0085). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to adjust the air pressure difference between the front of the speaker and the external environment, particularly for speaker units used in earphones where an ear canal pressure adjustment can be beneficial (Ji pg. 5, ¶ 0084 - ¶ 0085).

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652